
	

114 HRES 153 IH: Supporting the goals and ideals of National Middle Level Education Month.
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 153
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2015
			Mr. Grijalva (for himself, Mr. Langevin, Mr. Takano, and Mr. Danny K. Davis of Illinois) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Supporting the goals and ideals of National Middle Level Education Month.
	
	
 Whereas the National Association of Secondary School Principals, the Association for Middle Level Education, the National Forum to Accelerate Middle Grades Reform, and the National Association of Elementary School Principals have declared the month of March 2015 as National Middle Level Education Month;
 Whereas schools that educate middle grades students play a critical function in the Nation’s educational system in that they are responsible for educating young adolescents between the ages of 10 and 15 (grades 5 through 9) that are undergoing rapid and dramatic changes in their physical, intellectual, social, emotional, and moral development;
 Whereas each day nearly 24,000,000 young adolescents enter school deserving what research and practice have shown to help middle grades students achieve, including challenging and engaging instruction, teachers and administrators that are knowledgeable and prepared in order to provide young adolescents with a safe, challenging, and supportive learning environment, and organizational structures that banish anonymity and promote personalization, collaboration, and social equity;
 Whereas the habits and values established during early adolescence have a critical, life-long influence that directly impacts the future health and welfare of the Nation;
 Whereas research has found that the academic achievement of eighth grade students has a larger impact on their readiness for college by the end of high school than anything that happens academically in high school;
 Whereas in order to improve graduation rates and prepare students to be life-long learners ready for college, career, and citizenship, a deeper public understanding of the distinctive mission of the middle level is necessary; and
 Whereas the month of March 2015 has been declared as National Middle Level Education Month by numerous educational groups: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Middle Level Education Month;
 (2)honors and recognizes the importance of middle level education and the contributions of those who educate this unique age group; and
 (3)encourages the people of the United States to observe National Middle Level Education Month by taking opportunities to visit schools that educate middle grades students and celebrate the schools that are responsible for educating the Nation’s young adolescents.
			
